Citation Nr: 1734470	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) for the period prior to July 21, 2008. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A TDIU was denied therein.  The Veteran appealed this determination.

In July 2009, the Veteran testified at a hearing before a Veterans Law Judge.  The Veteran was later informed that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and that he had the right to request another optional Board hearing.  In July 2017, the Veteran informed the Board that he did not want another hearing.  

In November 2009, the Board remanded this matter for additional development.  The Board denied a TDIU in a July 2011 decision.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum Decision, the Court vacated the Board's decision.  Entitlement to a TDIU was then remanded to the Board for action consistent with the Memorandum Decision.  The issue was thereafter split into the issues of entitlement to a TDIU for the period prior to July 21, 2008, and for the period beginning July 21, 2008, in a July 2015 Board decision, at which time the issue of entitlement to a TDIU for the period beginning July 21, 2008, was granted, and the issue of entitlement to a TDIU for the period prior to that date was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New Examination

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In the July 2015 Board remand instructions, the RO was instructed to arrange for the Veteran to undergo a VA examination regarding a TDIU with some vocational expertise for the period prior to July 21, 2008.  The examiner was asked to opine whether it was at least as likely as not that the Veteran's service connected disabilities, in combination, were of sufficient severity that he was unemployable for the period from around August 2005, when the Veteran filed for a TDIU, through July 20, 2008.  The Veteran was afforded a VA examination in June 2016 with a psychologist, and the psychologist was unable to opine on the Veteran's unemployability stemming from his service connected conditions other than his panic disorder.  The psychologist explained that such opinions lie outside of his professional expertise, and therefore any conclusions would be speculative.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The VA examination of record is inadequate as it does not consider the Veteran's service-connected disabilities in combination.  Thus, the Board finds that an addendum opinion is needed in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further notes that prior to July 21, 2008, the Veteran had a 60 percent evaluation for his service connected disabilities from July 9, 2008, a 50 percent evaluation from October 29, 2003, a 40 percent evaluation from April 24, 2002, a 20% evaluation from May 15, 1995, and a 10 percent evaluation from March 9, 1992.  The evidence indicates that the Veteran has failed to meet the percentage standards set forth in § 4.16(a).  There is, however, plausible evidence of record that suggests the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, such that referral to the Director of Compensation Service for a possible extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) is warranted.

In particular, the evidence indicated that there was a progressing level of impairment attributable to a steady decline in the Veteran's ability to hear and worsening panic disorder symptoms.  In February 2013, an examiner indicated that these disorders, in combination, at least as likely as not prevented the Veteran from securing and following a substantially gainful occupation since at least July 2008.  While these findings do not preclude the possibility of any employment, they do show that the Veteran's service connected disabilities may have significantly impaired his employability prior to July 21, 2008.  Since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to July 21, 2008, the Board therefore finds that consideration of this TDIU claim for extraschedular consideration is appropriate under 38 C.F.R. § 4.16(b) for this time period.

In light of this evidence, the Board finds the issue of entitlement to TDIU benefits under 38 C.F.R. § 4.16(b) should also be referred to the Director of Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected disabilities in combination (but without consideration of nonservice-connected conditions or age) were of sufficient severity that he was unemployable for the period (from around August 2005 when the Veteran filed for a TDIU) through July 20, 2008.  The examiner should be provided with a list of the Veteran's service-connected disabilities. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

2.  Refer the case to the Director of Compensation for an opinion respecting whether the Veteran is unemployable due to his service-connected disabilities on an extraschedular basis under 38 C.F.R. § 4.16(b).

3.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


